         Case 1:16-cr-00148-AJN Document 459 Filed 05/20/20 Page 1 of 3


                                                                                 5/20/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,


                 –v–                                                             16-cr-148 (AJN)

                                                                                     ORDER
  Efe Opuoro,

                        Defendant.



ALISON J. NATHAN, District Judge:

       A status conference in this matter is hereby scheduled for May 28, 2020 at 3:00 P.M.

The status conference will be held telephonically. The parties and members of the public may

access the Court’s dedicated conference line by calling (888) 363-4749 and entering Access

Code 919-6964, followed by the pound (#) key.

       In addition, defense counsel shall provide the attached waiver form to Mr. Opuoro and

discuss its contents with him. If Mr. Opuoro, after reviewing the form and being advised of its

contents, wishes to waive his right to be physically present at his VOSR status conference, he

shall sign the form and defense counsel shall provide the signed waiver to the Court no later than

May 26, 2020.



       SO ORDERED.

 Dated: May 20, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
              Case 1:16-cr-00148-AJN Document 459 Filed 05/20/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING

Efe Opuoro,                                                                        16-cr-148 (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Arraignment

           I have been notified of the specifications of violation of the terms of supervised release that have been filed
           against me and have discussed the specifications with my attorney. I understand that I have a right to
           appear before a judge in a courtroom in the Southern District of New York to confirm that I have received
           and reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial
           or admission of violation before the judge. By signing this document, I wish to advise the court that I
           willingly give up my right to appear in a courtroom in the Southern District of New York to be informed of
           these specifications and to enter a denial or admission.


Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



___        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conference with the court at which such conditions or my remand are discussed.

Date:                  ____________________________
                       Signature of Defendant


                       ____________________________
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
            Case 1:16-cr-00148-AJN Document 459 Filed 05/20/20 Page 3 of 3



waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.

Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
